Citation Nr: 0700399	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  04-20 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for lumbosacral strain for the period of time prior 
to September 26, 2003.

2.  Entitlement to a disability rating in excess of 20 
percent for lumbosacral strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel

INTRODUCTION

The veteran's active military service extended from January 
1971 to January 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted an increased disability 
rating of 10 percent for the veteran's service-connected 
lumbosacral strain.  By a decision dated in April 2005, the 
rating for the back disability was increased to 20 percent 
from September 26, 2003.

Much of the veteran's recent correspondence is related to his 
complaints of neck and shoulder pain resulting from a 
cervical spine disability.  The RO denied service connection 
for cervical spine disability in October 2001 and notified 
the veteran of that decision that same month.  The veteran 
did not file a notice of disagreement within a year of this 
notification so that rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).


REMAND

In July 2005, the veteran submitted a copy of a decision 
dated May 2002 which reveals that he was determined to be 
disabled for Social Security Administration (SSA) purposes as 
of December 2000 because of impairment resulting from 
disability of the lumbar and cervical spine and a history of 
myocardial infarction.

The United States Court of Appeals for Veterans Claims has 
held, that in the case of a claim for an increased rating, VA 
must obtain Social Security Administration decisions and 
records which have bearing on the veteran's claim.  Waddell v. 
Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. 
App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  The obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social 
Security disability benefits as well as 
the medical records relied upon 
concerning that claim.

2.  Following the above, readjudicate the 
veteran's claim.  If any benefit on appeal 
remains denied, a Supplemental Statement 
of the Case should be issued, and the 
veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

